Case 6:18-cv-00356-PGB-TBS Document 69 Filed 07/02/19 Page 1 of 8 PageID 317



                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

CHEROKEE GRAY EAGLE IP, LLC and
REBOUNDERZ FRANCHISE AND
DEVELOPMENT, INC.,

                    Plaintiffs,

v.                                                   Case No: 6:18-cv-356-Orl-40TBS

CIRCUSTRIX, LLC, HANGAR15
FLORIDA, LLC, 2INFINITY FLORIDA,
LLC, FLYING PANDA FLORIDA, LLC
and FLYING PANDA PSL LLC,

                    Defendants.
                                       /

 AMENDED CASE MANAGEMENT AND SCHEDULING ORDER IN PATENT CASE

                                  PLEASE TAKE NOTE
All parties must thoroughly review the contents of this order, which shall govern all
proceedings in this action, unless subsequently modified by written order for good cause
shown.


      Having considered the Joint Status Report Regarding Inter Partes Review (Doc.

67) prepared by the parties, the Court enters this Amended Case Management and

Scheduling Order in Patent Case.     The table below sets forth the applicable case

management deadlines, hearing dates, and trial settings.

       EVENT                                                   DEADLINE



 Disclosure of Intent to Rely on Advice of Counsel as           FEBRUARY 3, 2020
 a Defense

Any party that will rely on advice of counsel as a defense must serve on the opposing
Case 6:18-cv-00356-PGB-TBS Document 69 Filed 07/02/19 Page 2 of 8 PageID 318



party disclosures of the following:

          1.   The party shall produce or make available for inspection and copying

documents relating to the opinion(s) of counsel as to which the party agrees the attorney-

client privilege has been waived.

          2.   The party shall serve on the opposing party a privilege log identifying any

other documents relating to the opinion(s) of counsel, except those authored by counsel

acting solely as trial counsel, which the party withholds on the grounds of attorney-client

privilege or work product protection.

The Court will not permit any party that fails to make the above disclosures relating to an

opinion of counsel to rely on that opinion of counsel at trial absent a stipulation of the

parties.


 Amending Infringement, Non-Infringement, and Invalidity                   FEBRUARY 3,
 Contentions                                                                     2020

Amendments to infringement, non-infringement, or invalidity contentions shall be made in

accordance with Federal Rule of Civil Procedure 26(e) upon learning that the contention

is incomplete or incorrect. Any amendment to a party’s infringement contentions must be

timely made but in no event later than thirty (30) days after the Court’s claim construction

ruling. Any amendment to a party’s non-infringement or invalidity contentions must be

timely made but in no event later than fifty (50) days after the Court’s claim construction

ruling.

 Fact Discovery Deadline                                                 MARCH 2, 2020

Discovery shall begin immediately on all discoverable issues and shall not be limited to

claim interpretation. Discovery shall include any relevant opinions of counsel if Defendant




                                             2
Case 6:18-cv-00356-PGB-TBS Document 69 Filed 07/02/19 Page 3 of 8 PageID 319



intends to rely upon an opinion of counsel as a defense to a claim of willful infringement.

 Disclosure of Expert Reports on Issues Where the Party                    APRIL 3, 2020
 Bears the Burden of Proof

On an issue where a party bears the burden of proof, that party shall serve expert

reports as required by Rule 26(a)(2). Additionally, the parties will provide three (3)

dates available for depositions of experts.

 Disclosure of Rebuttal Expert Reports                                       MAY 1, 2020

The parties shall serve rebuttal expert reports as required by Rule 26(a)(2).

 Expert Discovery Deadline                                                  MAY 29, 2020

 Parties' Deadline for Filing Dispositive and Daubert Motions              JULY 24, 2020

 Parties' Deadline to Meet and Confer In Person to Prepare              AUGUST 7, 2020
 Joint Final Pretrial Statement. Parties shall disclose to
 each other, in writing, whether any trial witness will be
 appearing live at trial, or via deposition designation.
 Parties shall be bound by their disclosures, which shall
 be incorporated into the Court’s Final Pretrial Order.

 Parties' Deadline for Filing a Joint Final Pretrial Statement,        AUGUST 21, 2020
 (including a single set of jointly-proposed Jury
 Instructions and Verdict Form, Voir Dire Questions,
 Witness Lists, Exhibit Lists with Objections on Approved
 Form, and Deposition Designations). Also send Jointly-
 Proposed Jury Instructions and Verdict Form to
 Chamber’s email
 [chambers_flmd_Byron@flmd.uscourts.gov] in Microsoft
 Word® format and send all full deposition transcripts the
 parties intend to designate for use at trial to the Court on a
 CD or thumb drive.

 All Other Motions Including Motions In Limine and                       SEPTEMBER 4,
 Objections to Deposition Designations and Counter-                             2020
 Designations on approved form.
 (MULTIPLE MOTIONS IN LIMINE DISFAVORED. ALL
 REQUESTS TO LIMIT EVIDENCE MUST BE INCLUDED IN
 A SINGLE MOTION NOT TO EXCEED 25 PAGES WITHOUT
 PRIOR LEAVE OF COURT. RESPONSES LIMITED TO 20
 PAGES WITHOUT PRIOR LEAVE OF COURT.)



                                              3
Case 6:18-cv-00356-PGB-TBS Document 69 Filed 07/02/19 Page 4 of 8 PageID 320




 Objections to Counter-Designations                      SEPTEMBER 11, 2020

 Final Pretrial Conference                          Date: SEPTEMBER 22, 2020
                                                                 Time: 3:00 PM
                                                           Judge: Paul G. Byron

 Trial Term Begins                                            OCTOBER 5, 2020
                                                                    9:00 a.m.

 Estimated Length of Trial                                            10+ days


 Jury / Non-Jury                                                           Jury


      All other provisions of the Case Management and Scheduling Order (Doc. 33)

continue to apply.


      DONE AND ORDERED in Orlando, Florida on July 2, 2019.




Attachments:

Exhibit List Form [mandatory form]
Magistrate Judge Consent / Entire Case
Magistrate Judge Consent / Specified Motions
Objections to Deposition Designations




                                         4
          Case 6:18-cv-00356-PGB-TBS Document 69 Filed 07/02/19 Page 5 of 8 PageID 321


                                     EXHIBIT LIST
                               Government            Plaintiff             Defendant              Court



                      Case No.
                      Style:

    Exhibit    Date               Date Admitted Sponsoring            Objections /             Description of
    No.        Identified                          Witnesses          Stipulated               Exhibit
                                                                      Admissions 1




1Use a code (e.g. “A” or “*”) in this column to identify exhibits to be received in evidence by agreement without
objections. Otherwise, specifically state each objection to each opposed exhibit. Please note that each date
box on the left must be one inch wide to accommodate the Clerk’s stamp.
        Case 6:18-cv-00356-PGB-TBS Document 69 Filed 07/02/19 Page 6 of 8 PageID 322
AO 85 (Rev. 01/09) Notice, Consent, and Reference of a Civil Action to a Magistrate Judge



                                   UNITED STATES DISTRICT COURT
                                                                     for the
                                                         Middle District of Florida

      CHEROKEE GRAY EAGLE IP, LLC, et al.                                )
                             Plaintiffs                                  )
                         v.                                              )     Civil Action No.       6:18-cv-356-Orl-40TBS
                 CIRCUSTRIX, LLC, et al.                                 )
                           Defendants                                    )


           NOTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE

        Notice of a magistrate judge’s availability. A United States magistrate judge of this court is available to
conduct all proceedings in this civil action (including a jury or nonjury trial) and to order the entry of a final judgment.
The judgment may then be appealed directly to the United States court of appeals like any other judgment of this
court. A magistrate judge may exercise this authority only if all parties voluntarily consent.

       You may consent to have your case referred to a magistrate judge, or you may withhold your consent
without adverse substantive consequences. The name of any party withholding consent will not be revealed to
any judge who may otherwise be involved with your case.

         Consent to a magistrate judge’s authority. The following parties consent to have a United States
magistrate judge conduct all proceedings in this case including trial, the entry of final judgment, and all post-
trial proceedings.

           Parties’ printed names                              Signatures of parties or attorneys                        Dates




                                                             Reference Order
       IT IS ORDERED: This case is referred to a United States magistrate judge to conduct all proceedings
and order the entry of a final judgment in accordance with 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.


Date:
                                                                                            District Judge’s signature




                                                                                             Printed name and title


Note: Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a
United States magistrate judge. Do not return this form to a judge.
        Case 6:18-cv-00356-PGB-TBS Document 69 Filed 07/02/19 Page 7 of 8 PageID 323
AO 85A (Rev. 01/09) Notice, Consent, and Reference of a Dispositive Motion to a Magistrate Judge


                                  UNITED STATES DISTRICT COURT
                                                                   for the
                                                       Middle District of Florida

    CHEROKEE GRAY EAGLE IP, LLC, et al.                                 )
                            Plaintiff
                               s                                        )
                       v.                                               )       Civil Action No. 6:18-cv-356-Orl-40TBS
               CIRCUSTRIX, LLC, et al.                                  )
                          Defendants                                    )

    NOTICE, CONSENT, AND REFERENCE OF A DISPOSITIVE MOTION TO A MAGISTRATE JUDGE

        Notice of a magistrate judge’s availability. A United States magistrate judge of this court is available to
conduct all proceedings and enter a final order dispositive of each motion. A magistrate judge may exercise
this authority only if all parties voluntarily consent.

        You may consent to have motions referred to a magistrate judge, or you may withhold your consent
without adverse substantive consequences. The name of any party withholding consent will not be revealed
to any judge who may otherwise be involved with your case.

       Consent to a magistrate judge’s consideration of a dispositive motion. The following parties consent to
have a United States magistrate judge conduct any and all proceedings and enter a final order as to each
motion identified below (identify each motion by document number and title).

                Motions:




          Parties’ printed names                            Signatures of parties or attorneys                               Dates




                                                            Reference Order

      IT IS ORDERED: The motions are referred to a United States magistrate judge to conduct all
proceedings and enter a final order on the motions identified above in accordance with 28 U.S.C. § 636(c).

Date:
                                                                                                   District Judge’s signature


                                                                                                    Printed name and title


Note: Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a
United States magistrate judge. Do not return this form to a judge.
      Case 6:18-cv-00356-PGB-TBS Document 69 Filed 07/02/19 Page 8 of 8 PageID 324



                            Objections to Deposition Designations

[Name and Date of Deposition 1]

       Begin Page/Line               End Page/Line                  Objection




[Name and Date of Deposition 2]

       Begin Page/Line               End Page/Line                  Objection




                                   Counter-Designations

[Name and Date of Deposition]

               Begin Page/Line                             End Page/Line




                                             8
